Citation Nr: 0007648	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-49 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the requirement for the timely filing of a notice 
of disagreement (NOD) has been satisfied with respect to the 
January 1981 rating decision denying the veteran's claim of 
entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matters is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  A  January 1981 rating decision denied the veteran's 
claim of entitlement to service connection for a low back 
disability; the veteran was notified of that decision by a 
letter dated on January 22, 1981.

2.  A notice of disagreement was not received within one year 
of the January 22, 1981 notification of the denial of 
entitlement to service connection for a back disability.

3.  An October 1995 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disability; no timely appeal therefrom was filed.

4.  Evidence received since the final, October 1995 rating 
decision with regard to a back disability does not bear 
directly or substantially upon the issue at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The requirement for the timely filing of a notice of 
disagreement has not been satisfied with respect to the 
January 1981 rating decision by the RO.  38 U.S.C.A. §§ 
38 U.S.C. 4005(c) (West 1976) and 5107, 7105, 7108 (West 1991 
& Supp. 1999), 38 C.F.R. §§ 3.104(a), 19.153 (1980), and 
20.200, 20.201, 20.202, 20.302 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

2.  The decision of January 1981, wherein the RO denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C. 4005(a) (West 1976) (now 38 U.S.C.A. 
§ 4005(c) (West 1991)); 38 C.F.R. §§ 3.104(a), 19.153 (1980) 
(now 38 C.F.R. § 20.1103 (1999)).

3.  The October 1995 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995) (now 38 C.F.R. § 20.1103 (1999)).

4.  Evidence received since the October 1995 rating decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran received treatment for right knee and back pain in 
November 1953.  A January 1954 report from the Department of 
the Navy, Office of the Judge Advocate General, indicates 
that the veteran sustained an "injury" in the line of duty 
in November 1953, which was not the result of misconduct.  A 
sick call report notes that the veteran received treatment 
for a sore back in July 1954.  A normal clinical evaluation 
of the spine was noted on separation examination in August 
1954, and the examination report is negative for a chronic 
back disability.

The veteran filed a claim of entitlement to service 
connection for a back disability in August 1980, indicating 
that he was injured in an automobile accident during service 
in 1954.  He reported receiving treatment for his back during 
service in approximately January 1954, and indicated that Dr. 
Bailey provided his initial post service treatment for the 
disability in September 1978.  He reported no additional 
treatment for the disability.

In a December 1980 Report of Accidental Injury, the veteran 
related that he was involved in an automobile accident during 
authorized leave in November 1953.  He explained that he was 
driving with caution due to the lack of visibility caused by 
fog.  His vehicle reportedly collided with an oncoming truck, 
which crossed into his lane while attempting to pass the car 
in front of it.  The veteran related that he was thrown from 
the vehicle, sustaining a back injury. 

The RO denied the veteran's claim of entitlement to service 
connection for a back disability in January 1981.  Written 
notice of this decision was mailed to the veteran at his 
address of record on January 22, 1981.

The veteran sought to reopen his claim for service connection 
for a back disability in November 1991.  

Private medical records showing treatment for back pain from 
January 1991 to January 1992 were submitted in support of the 
veteran's claim in March 1992.  An August 1991 report from 
Dr. D.B. notes that the veteran experienced pain and 
stiffness in his back.  While the veteran described some 
improvement following chiropractic treatment, there were no 
significant changes.  Limited forward flexion was noted on 
physical examination.  Chronic low back pain was diagnosed.

In March 1992 correspondence, a private physician reported 
that he treated the veteran for chronic lumbosacral strain 
with myofascial pain syndrome from June to August 1991. 

During a May 1992 VA examination, the veteran reported 
experiencing back pain following a motor vehicle accident 
during service in 1953, but indicated that the pain 
subsequently subsided.  He related that over the previous 
several years, he developed low back pain with sciatic 
symptoms down his right leg.  He explained that spinal 
stenosis from the L2 through L5 levels was diagnosed.  A 
physical examination of the lumbosacral spine was conducted.  
X-rays of the lumbosacral spine revealed anterior wedging of 
T11 and T12, and degenerative disc disease at L5-S1 with 
facet arthropathy bilaterally, greater on the left.  The 
diagnostic impression was spinal stenosis of the lumbosacral 
spine with right L5-S1 sciatica.

A June 1992 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back disability.

In February 1994 correspondence, the veteran sought to reopen 
his claim for service connection for a back disability.  
Therein, he related that he experienced persistent back 
discomfort since the November 1953 motor vehicle accident in 
service.  He reported several back and neck injuries since 
his separation from service, and opined that "these 
incidents would have been much less serious had [he] not 
experienced the automobile accident."  He noted that 
"spinal stenosis is a painful and limiting disability which 
increases in severity with age."

In June 1994, the RO advised the veteran that because he 
failed to initiate an appeal within one year of the January 
1981 denial of service connection for a back disability, that 
decision became final.  The letter explained that the 
veteran's February 1994 correspondence could not be 
considered a valid notice of disagreement (NOD) because it 
was received more than one year after the January 1981 rating 
decision.  He was informed that new and material evidence was 
required to reopen his claim.

The veteran submitted a notice of disagreement with the June 
1994 RO decision the following month, and filed a substantive 
appeal (Form 9) in December 1994.

In March 1995, the veteran submitted a copy of a service 
medical record in an attempt to reopen his claim for service 
connection for a back disability.  Consequently, an October 
1995 rating decision found that new and material evidence had 
not been submitted to reopen the claim.

The veteran again sought to reopen his claim for service 
connection for a back disability in January 1996.  In support 
of his claim, he attached letters from Dr. L.C. and Dr. P.P.  
According to July 1988 correspondence from Dr. L.C., the 
veteran believed he "reactivated a back injury" when he was 
"jolted in the ribs" by a co-worker in June 1988.  The 
veteran reported pain in the right testicle and lower 
abdomen, and opined that his "longstanding lower lumbar 
problem" worsened as a result of this incident.  The 
physician concluded that the veteran's current bilateral pain 
in the testes may well be related to pressure on nerves 
emanating from the lumbar region at the site of his 
"exacerbated back injury."

An October 1989 report from Dr. P.P. notes that the veteran 
experienced excruciating low back pain when he "quickly 
extended and twisted" after being jabbed in the ribs while 
bending over at a drinking fountain in June 1988.  Complaints 
included pain radiating to the right testicle, and 
occasionally to the left, and periodic numbness along the 
frontal aspect of the legs.  An electromyograph (EMG) 
suggested either a localized process at L5-S1, or an 
abnormality proximal to the intervertebral foramen at L5-S1, 
possibly L4-5.

In February 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disability.  The veteran filed 
a notice of disagreement with the decision the following 
month, and submitted a substantive appeal in April 1996.  

In the Form 9, the veteran reported receiving treatment for a 
"prolapsed disc" from Dr. R.V. from 1953 until the 
physician's death in the late 1960s.  He explained that Dr. 
R.V. told him many times that this injury would "manifest 
later in life [as] an arthritis like disability possibly 
resulting in severe disability of the lower body."  However, 
the veteran noted that these treatment records were not 
available.  He reported that he initially filed a claim of 
entitlement to service connection for a back disability in 
the late 1970s or early 1980s, but could not recall receiving 
a letter from the RO denying his claim or advising him of his 
appellate rights.  He stated that he moved several times, and 
suggested that this letter may have been lost.  He maintained 
that he would have filed a notice of disagreement had he 
received the denial letter from the RO.

In a July 1996 Report of Accidental Injury, the veteran 
stated that an accident report was filed at the time of the 
November 1953 motor vehicle accident.  He explained, however, 
that the authorities informed him that "they do not keep 
records this old."  The veteran reported that Dr. R.V. 
provided treatment for his back disability from January 1954 
to approximately 1970, but reiterated that these medical 
records were not available.

The following month, the veteran submitted private medical 
records from Dr. D.B. reflecting treatment for his back 
disability from September 1989 to August 1991, and a copy of 
a September 1990 decision by the Social Security 
Administration (SSA).  This decision notes that the veteran 
"initially" injured his back in a June 1988 work-related 
accident, but continued to work on at least a part-time basis 
until April 1989.  The veteran was awarded Social Security 
disability benefits beginning in April 1989.

Medical records from the Social Security Administration 
reflect treatment of the veteran's back disability from June 
1988 to May 1990.  A February 1990 report indicates that the 
veteran was disabled for approximately six months after an 
industrial injury to the low back and neck in 1978, and 
sustained a second back injury at work in June 1988.  The 
veteran reported no additional injuries, fractures, or trauma 
requiring surgery, and denied a history of automobile 
accidents.  The record notes that a January 1989 MRI scan 
showed unequivocal moderate spinal stenosis at L4-5 in the 
context of various other degenerative changes, and an October 
1989 electromyogram revealed markedly positive abnormalities 
at multiple levels in the lumbar spine.  

In June 1998, the RO determined that a timely notice of 
disagreement with the January 1981 rating decision was not 
filed, and found that new and material evidence was not 
submitted to reopen the claim for service connection for a 
back disability.

In correspondence dated the following month, the veteran 
reiterated that he did not receive the January 1981 letter 
from the RO notifying him of the denial of service connection 
for a back disability.  He further stated that while there 
was no evidence of a chronic back disability for many years 
after the November 1953 motor vehicle accident, "spinal 
stenosis will and can take many years to develop into a 
disabling condition."

The RO continued the denial of the veteran claims in November 
1999. 

Analysis

I.  Timeliness of Notice of Disagreement

The law provides that questions about the timeliness of an 
appeal shall be determined by the Board.  38 U.S.C.A. § 
7105(d)(3).

Currently, pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 
20.302(a), a notice of disagreement shall be filed within one 
year from the date of mailing the notification of the initial 
review and determination.  Special wording is not required 
for a communication to be considered a notice of 
disagreement.  It is only required that there be an 
expression which can be reasonably construed as disagreement 
with the determination and a desire for appellate review.  38 
C.F.R. § 20.201.  Appellate review of an RO decision is 
initiated by a notice of disagreement and "completed by a 
substantive appeal after a statement of the case is 
furnished...." 38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
1999).  After the veteran receives the statement of the case, 
he must file a formal appeal within "sixty days from the 
date the statement of the case is mailed," 38 U.S.C.A. § 
7105(d)(3) (West 1991 & Supp. 1999), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b) (1999).  

The Board notes that the provisions of the law and 
regulations in effect in January 1981 contained the same 
substance, and were unequivocal that a notice of disagreement 
must be filed within one year of the date of the mailing of 
the notice of a rating determination to commence the process 
of appellate review.  Absent such a notice of disagreement, 
the rating determination becomes final. 38 U.S.C. 4005(c) 
(West 1976) (now 38 U.S.C.A. § 7005(c) (West 1991)); 
38 C.F.R. §§ 3.104(a), 19.153 (1980) (now 38 C.F.R. § 20.1103 
(1999)).

In the present case, notification to the veteran of the 
January 1981 rating decision denying his claim of entitlement 
to service connection for a back disability was issued on 
January 22, 1981.  The RO notification of denial letter was 
sent to the veteran's last known address.  It is important to 
note that the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  YT v. Brown, 9 Vet. App. 195 (1996).  The 
veteran maintains that he did not receive any correspondence 
concerning his claim.  He related that he moved several 
times, and suggested that the notification letter may have 
been lost in the mail.  It has been determined that an 
appellant's mere assertion of nonreceipt of notice of an RO 
decision, such as the appellant's assertion in this case, is 
not "clear evidence" to rebut the presumption of proper 
mailing.  Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
further notes that it is the obligation of the appellant to 
keep VA informed of his whereabouts, and VA is not obligated 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).

The Board finds that evidence of a timely filed notice of 
disagreement has not been demonstrated.  38 C.F.R. § 20.302.  
In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.

In the absence of clear evidence to the contrary, the Board 
finds that the VA properly discharged any duty it had to 
notify the veteran of the denial of service connection for a 
back disability.  Since a notice of disagreement was not 
submitted within one year from the date of mailing of the 
notification of the denial of service connection, the Board 
is compelled to conclude that the appellant did not submit a 
timely notice of disagreement with the January 1981 decision 
which denied entitlement to service connection for a back 
disability.  The appeal as to that issue must then be 
dismissed.

II.  New and Material Evidence

As indicated above, an October 1995 rating decision found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a back 
disability.  The veteran was notified of that decision, but 
voiced no timely disagreement therewith. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995) (now 
38 C.F.R. § 20.1103 (1999)).  Accordingly, the October 1995 
RO decision became final and is not subject to revision on 
the same factual basis, but may be reopened on the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a back disability.  While the 
additional evidence is new in that it was not previously of 
record, it is fundamentally cumulative of other evidence 
previously submitted and considered by the RO in October 
1995.  Such evidence includes private medical records dated 
from June 1988 to August 1991, a copy of the September 1990 
decision by the Social Security Administration, and written 
statements from the veteran.  At the time of the October 1995 
rating decision, there was no medical evidence of a chronic 
back disability in service, or within one year of the 
veteran's discharge from service.  Further, there was no 
medical evidence relating a current back disability to the 
veteran's period of active duty.  The medical evidence 
submitted since the final decision consists of private 
records showing treatment for the veteran's back disability 
beginning in June 1988.  

Lay evidence of record at the time of the final decision 
reported that the veteran initially received treatment for a 
back injury following a motor vehicle accident during service 
in November 1953.  Statements received subsequent to the 
October 1995 rating decision (including a July 1996 Report of 
Accidental Injury) simply reiterate this contention, and are 
merely redundant of evidence previously of record, and thus 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).   
Moreover, lay assertions of medical causation can not serve 
as a predicate to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in October 1995.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  In Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999), the Court concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  

Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.  Even assuming arguendo that portions of the newly 
submitted evidence are new, not a single piece of such 
evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's current back disability.  See Hodge, 
155 F.3d at 1363.  In fact, the newly submitted medical 
evidence suggests that the veteran's current back disability 
is related to injuries at work in 1978 and 1988.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disability, under Elkins, supra., the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his back disability in service were 
accurate, the record would still lack a medical basis to link 
current back disability to service.

							(CONTINUED ON NEXT PAGE)

ORDER

The requirement for the timely filing of a notice of 
disagreement has not been satisfied with respect to the 
January 1981 decision denying the veteran's claim of 
entitlement to service connection for a back disability; the 
appeal as to this issue is dismissed.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

